DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the algorithm used in the hardware-specific analysis engine to identify relevant hardware- specific data, as disclosed  in paragraph [0032]?
What algorithm is used in the generation engine to generate the hardware-optimal quantum circuit, as disclosed in  paragraph [0032]?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Claim Objections
Claim 13 is  objected to because of the following informalities:  the claim depends from itself.  Appropriate correction is required. (The examiner will treat claim 13 as depending on claim 12). 
Claim 23 is  objected to because of the following informalities:  the claim depends from itself.  Appropriate correction is required. (The examiner will treat claim 23 as depending on claim 22). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

Written description- Lack of algorithm for a hardware-specific analysis engine to identify
Claims 1 discloses “quantum circuit synthesizer”.
Claim 2 discloses “a hardware-specific analysis engine to identify”. 
Claim 1 would encompass dependent claim 2.
The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251 and a HW-specific analysis engine 250.
Paragraph [0032] discloses “hardware-specific analysis engine 250, which identifies those hardware-specific features of the quantum processor 260 which are of particular relevance for the set of quantum computation specifications 205 provided by the user” and “the hardware-specific analysis engine 250 evaluates the hardware-specific constraints 215 in view of the quantum computation specifications 205”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
The examiner submits “a hardware-specific analysis engine to identify relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “identify relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”. The applicant has not disclosed the specific algorithm that perform “identify relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”.
Therefore, since the applicant fails to disclose a specific algorithm, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention at the time the invention was filed. 


Written description- Lack of algorithm for a quantum circuit generation engine of the quantum circuit synthesizer to use at least a portion of the quantum gate/circuit data to generate the hardware-optimal circuit
Claims 1 discloses “quantum circuit synthesizer”.
Claim 4 discloses “a quantum circuit generation engine of the quantum circuit synthesizer to use at least a portion of the quantum gate/circuit data to generate the hardware-optimal circuit”.
Claim 1 would encompass dependent claim 4.
The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine.
Paragraph [0032] discloses “quantum circuit generation engine 251 then generates the hardware-optimal quantum circuit 220 in view of relevant hardware-specific data 255 in addition to the quantum computation specifications 205”.
Paragraph [0033] discloses “the quantum circuit generation engine 251 may also rely on a quantum gate/circuit database 216 to access data associated with various types of quantum gates and/or circuits including, but not limited to, those described herein”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
The examiner submits “quantum circuit generation engine… to generate the hardware-optimal circuit” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “to generate the hardware-optimal circuit”. The applicant has not disclosed the specific algorithm that perform “to generate the hardware-optimal circuit”. 
Therefore, since the applicant fails to disclose a specific algorithm, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention at the time the invention was filed. 


Written description- Lack of algorithm for a to identifying relevant hardware-specific data based on the hardware-specific constraints and the quantum computation specifications
Claims 11 and 21 disclose “hardware-specific constraints associated with a quantum processor”.
Claims 12  and 22 discloses “identifying relevant hardware-specific data based on the hardware-specific constraints and the quantum computation specifications”. 
Claim 11 would encompass dependent claim 12.
Claim 21 would encompass dependent claim 22.

The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251 and a HW-specific analysis engine 250.
Paragraph [0032] discloses “hardware-specific analysis engine 250, which identifies those hardware-specific features of the quantum processor 260 which are of particular relevance for the set of quantum computation specifications 205 provided by the user” (underline added) and “the hardware-specific analysis engine 250 evaluates the hardware-specific constraints 215 in view of the quantum computation specifications 205”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
The examiner submits “identifying relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “identifying relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”. The applicant has not disclosed the specific algorithm that perform “identifying relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”.
Therefore, since the applicant fails to disclose a specific algorithm, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention at the time the invention was filed. 


Written description- Lack of algorithm for generating the hardware-optimal circuit
Claims 11 and 21 discloses “generating the hardware-optimal circuit”.
The examiner submits  a quantum circuit generation engine would be used to “generate the hardware-optimal circuit”.
The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251.
Paragraph [0032] discloses “quantum circuit generation engine 251 then generates the hardware-optimal quantum circuit 220 in view of relevant hardware-specific data 255 in addition to the quantum computation specifications 205”.
Paragraph [0033] discloses “the quantum circuit generation engine 251 may also rely on a quantum gate/circuit database 216 to access data associated with various types of quantum gates and/or circuits including, but not limited to, those described herein”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
The examiner submits “generating the hardware-optimal circuit” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “generating the hardware-optimal circuit”. The applicant has not disclosed the specific algorithm that perform “generating the hardware-optimal circuit”. 
Therefore, since the applicant fails to disclose a specific algorithm, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention at the time the invention was filed. 


Enablement-Lack of algorithm for a hardware-specific analysis engine to identify
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claims 1 discloses “quantum circuit synthesizer”.
Claim 2 discloses “a hardware-specific analysis engine to identify”. 
Claim 1 would encompass dependent claim 2. MPEP 2164.08 discloses “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. These paragraphs state "a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers" and requires the dependent claim to further limit the subject matter claimed.”
The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251 and a HW-specific analysis engine 250.
Paragraph [0032] discloses “hardware-specific analysis engine 250, which identifies those hardware-specific features of the quantum processor 260 which are of particular relevance for the set of quantum computation specifications 205 provided by the user” and “the hardware-specific analysis engine 250 evaluates the hardware-specific constraints 215 in view of the quantum computation specifications 205”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
MPEP 2164.06(c) II  discloses “[w]hile no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function”(underline added). 
The examiner submits “a hardware-specific analysis engine to identify relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “identify relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”. The applicant fails to disclose the specific algorithm that performs “identify relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”.

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the applicant has not disclosed an algorithm and the quantum computing area is very challenging, one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation. 


Enablement-Lack of algorithm for a quantum circuit generation engine of the quantum circuit synthesizer to use at least a portion of the quantum gate/circuit data to generate the hardware-optimal circuit
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claims 1 discloses “quantum circuit synthesizer”.
Claim 4 discloses “a quantum circuit generation engine of the quantum circuit synthesizer to use at least a portion of the quantum gate/circuit data to generate the hardware-optimal circuit”.
Claim 1 would encompass dependent claim 4. MPEP 2164.08 discloses “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. These paragraphs state "a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers" and requires the dependent claim to further limit the subject matter claimed.”
The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251 and a HW-specific analysis engine 250.
Paragraph [0032] discloses “quantum circuit generation engine 251 then generates the hardware-optimal quantum circuit 220 in view of relevant hardware-specific data 255 in addition to the quantum computation specifications 205”.
Paragraph [0033] discloses “the quantum circuit generation engine 251 may also rely on a quantum gate/circuit database 216 to access data associated with various types of quantum gates and/or circuits including, but not limited to, those described herein”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
MPEP 2164.06(c) II  discloses “[w]hile no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function”(underline added). 

The examiner submits “quantum circuit generation engine… to generate the hardware-optimal circuit” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “generate the hardware-optimal circuit”. The applicant fails to disclose the specific algorithm that performs “generate the hardware-optimal circuit”. 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the applicant has not disclosed an algorithm and the quantum computing area is very challenging, one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation. 

Enablement-Lack of algorithm identifying relevant hardware-specific data based on the hardware-specific constraints and the quantum computation specifications
Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claims 11 and 21 disclose “hardware-specific constraints associated with a quantum processor”.
Claims 12  and 22 discloses “identifying relevant hardware-specific data based on the hardware-specific constraints and the quantum computation specifications”. 
Claim 11 would encompass dependent claim 12.
Claim 21 would encompass dependent claim 22.

The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251 and a HW-specific analysis engine 250.
Paragraph [0032] discloses “hardware-specific analysis engine 250, which identifies those hardware-specific features of the quantum processor 260 which are of particular relevance for the set of quantum computation specifications 205 provided by the user” (underline added) and “the hardware-specific analysis engine 250 evaluates the hardware-specific constraints 215 in view of the quantum computation specifications 205”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
The examiner submits “identifying relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “identifying relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”. The applicant has not disclosed the specific algorithm that perform “identifying relevant hardware- specific data based on the hardware-specific constraints and the quantum computation specifications”.
MPEP 2164.06(c) II  discloses “[w]hile no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function”(underline added). 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the applicant has not disclosed an algorithm and the quantum computing area is very challenging, one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation. 


Enablement-Lack of algorithm for generating the hardware-optimal circuit
Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claims 11 and 21 discloses “generating the hardware-optimal circuit”.
The examiner submits  a quantum circuit generation engine would be used to “generate the hardware-optimal circuit”.
The quantum circuit synthesizer is shown in figure 2 as element 210.
The quantum circuit synthesizer in figure 2 contains a quantum circuit generation engine 251.
Paragraph [0032] discloses “quantum circuit generation engine 251 then generates the hardware-optimal quantum circuit 220 in view of relevant hardware-specific data 255 in addition to the quantum computation specifications 205”.
Paragraph [0033] discloses “the quantum circuit generation engine 251 may also rely on a quantum gate/circuit database 216 to access data associated with various types of quantum gates and/or circuits including, but not limited to, those described herein”. 
Paragraph [0103] discloses “the techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices”.
Paragraph [0104] discloses “such electronic devices typically include a set of one or more processors”.
The examiner submits “generating the hardware-optimal circuit” is not a typical function of an off the shelf processor (as noted in paragraph [0104]).  The processor would require an algorithm for the processor to implement “generating the hardware-optimal circuit”. The applicant has not disclosed the specific algorithm that perform “generating the hardware-optimal circuit”. 
MPEP 2164.06(c) II  discloses “[w]hile no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function”(underline added). 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the applicant has not disclosed an algorithm and the quantum computing area is very challenging, one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BRADLEY SMITH/Primary Examiner, Art Unit 2817